PER CURIAM.
This cause is before us on appeal from a summary denial of appellant’s motion for postconviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. The trial court did not conduct an evidentia-ry hearing and failed to attach portions of the record which “conclusively show that the prisoner is entitled to no relief.” In such instances, Rule 3.850, Florida Rules of Criminal Procedure, now requires the trial court to “order the State Attorney to file an answer or other pleading within the period of time fixed by the court or to take such other action as the judge deems appropriate.”
Accordingly, we must reverse and remand to the trial court to proceed in accordance with the rule.
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.